DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 11 has been canceled.  Claims 1-10 and 12-15 are pending.

Election/Restrictions
	Office reinstates or rejoins all withdrawn claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 provides two end surfaces, one associated with each of an upper side and a lower side, see claim 1, lines5 and 6.  Every instance wherein applicant refers to “the end surface,” there is a lack of antecedence basis because it can’t be determined which of the two end surfaces is being referenced.  Claims 2, 7-10 and 12-15 each have at least one instance of “the end surface.”  Applicant could state “at least one end surface,” or “all end surfaces,” or “the upper end surface,” etc. to overcome this rejection.
When defining a location as being between two points, the two points need to be spaced apart and must be distinctly different from one another.  Claim 7, line 3 states: “a plurality of holes are formed between the connecting column and the end surface.”  Again, which end surface?  Also, both the end surfaces are part of the connecting column.  The points are not spaced because the connecting column and the end surface are the same point and not distinctly different from each other.  The limitation fails to provide a distinct location for the holes.  The holes could be located on the connecting column and spaced between the end points or the holes might not be on the connecting column such as between two connecting columns or in some other location.  The metes and bounds of claim 7 can’t be properly determined and claim 7 is indefinite.
It is not understood how the holes facilitate a connection between the connecting column and the end surface in subsequent injection molding and coating processes when the connecting column has the end surface already integrally attached.  This product-by-process limitation of claim 7 leads to further indefiniteness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 and 14-15 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sun et al. (CN 104477027) (hereinafter referenced as Sun ‘027).
	Office may use PG Publication US 2018/0311880 as a translation.
	Sun ‘027 discloses a support for connecting upper and lower surfaces inside a fuel tank, comprising a connecting column; wherein each of an upper side and a lower side of the connecting column is provided with an end surface; the connecting column is provided with a notch (small or large notch as shown in Fig. 6 annotated); and a number of the connecting column is at least one.


    PNG
    media_image1.png
    915
    768
    media_image1.png
    Greyscale

Re claim 2, the end surface is coated with plastic (abstract, line 5 states “wrapped with high-density polyethylene”) and the connecting column is I-shaped as shown in Fig. 6.
	Re claim 3, the small notch is U-shaped, semicircular and irregular and the large notch is V-shaped and irregular.
	Re claim 6, the connecting end surface 3 is formed as a reinforcing rib.
	Re claim 7, holes are provided on connecting end surface 3 aligned vertically from top to bottom.  The structure of the support has a connecting column with an end surface already connected,  injection molding and coating processes may be applied to enhance (facilitate) the connection.
	Re claims 9, 14 and 15, the end surface is a smooth surface, even a surface with holes thereon is smooth.  Additionally, the end surface doesn’t need to be the entire end surface, e.g., uppermost end surface.  
	Re claims 9, 14 and 15, the invention is directed to a support and not the combination of a fuel tank and a support.  The “welded” limitation is treated as “configured to be welded” as only the support is the subject of the claim.  The preheating and welding limitations are product-by-process limitations.  The structure of the support and the end surface is consistent with preheating and welding to a tank wall.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nakane et al. (US 2015/0217635) (hereinafter referenced as Nakane).
	Nakane discloses a support (built-in part 20) for connecting upper and lower surfaces inside a fuel tank, comprising a connecting column (one of columns including pillar 21 and upper and lower mounting members 30); wherein each of an upper side and a lower side of the connecting column is provided with an end surface (end surface of mounting member 30); the connecting column is provided with a notch (any hollowed out volume of column); and a number of the connecting column is at least one.
	Re claim 10, the number of the connecting columns is two; the two connecting columns are connected by a connecting rod (part of beam 22 extending between two columns); a material of the connecting rod is the same as a material of the connecting column; and a fixing hole (hole on connecting rod) is formed on the connecting rod and the fixing hole is configured to fix the support when the end surface is coated.  See Fig. 3 annotated.

    PNG
    media_image2.png
    646
    768
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘027 in view of Sun et al. (CN 204249813) (hereinafter referenced as Sun ‘813).
Sun ‘027 fails to disclose protrusions.  Sun ‘813 teaches protrusions on the end surface as stated in lines 5-6 of the abstract and as shown in the figures.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the end surface to have protrusions as such protrusions are considered particularly useful in insuring a strong and complete connection when the protrusions surface is welded to a tank wall (lines 1-3 of abstract of Sun ‘813).
Re claims 8, 12 and 13, the invention is directed to a support and not the combination of a fuel tank and a support.  The “welded” limitation is treated as “configured to be welded” as only the support is the subject of the claim.  The welding limitation is a product-by-process limitation.  The structure of the support and the end surface is consistent with welding to a tank wall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733